 Case 1:20-cr-20491-TLL-PTM ECF No. 28, PageID.77 Filed 09/03/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,                            Case No. 1:20-cr-20491
       v.
                                                              Honorable Thomas L. Ludington
JUSTIN WILLIAM ZUBE,                                          Magistrate Judge Patricia T. Morris

                   Defendant.
_______________________________________/

       ORDER DENYING PLAINTIFF’S MOTION FOR A HEARING AS MOOT

       This matter is before this Court upon the Government’s Motion for Hearing. ECF No. 18.

For the reasons stated herein, the Government’s Motion will be denied as moot.

                                                  I.

       On October 7, 2020, Defendant Justin William Zube was indicted on one count of

possessing child pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2). ECF No. 1.

Defendant is detained pending trial, which is currently set for October 12, 2021. ECF No. 26.

       On October 23, 2020, attorney Ebony L. Ellis was appointed to represent Defendant. ECF

No. 6. On April 5, 2021, Ms. Ellis filed a motion to withdraw as counsel. ECF No. 15. In her

motion, Ms. Ellis stated that Defendant had been satisfied with her until she refused to file a motion

to dismiss based on frivolous sovereign-citizen rhetoric. Id. at PageID.43. Ms. Ellis reportedly

informed Defendant that such a motion lacked merit and, therefore, could not be ethically filed;

but Defendant “simply dismiss[ed] her legal advice.” Id. at PageID.44.

       On April 28, 2021, this Court conducted a Zoom videoconference hearing, with

Defendant’s consent, during which Ms. Ellis and Defendant testified regarding their attorney-client

relationship. This Court also gave Defendant an opportunity to explain the reasoning behind his
    Case 1:20-cr-20491-TLL-PTM ECF No. 28, PageID.78 Filed 09/03/21 Page 2 of 3




proposed motion. Defendant explained his reasoning by reading part of a document he had

prepared. In essence, Defendant argued that this Court could not exercise jurisdiction over him

because the indictment named “JUSTIN WILLIAM ZUBE”—a fictitious entity created by the

federal government—not him, the flesh and blood being.1 Defendant further claimed that he

existed outside the jurisdiction of the United States.

        This Court informed Defendant that his argument was frivolous, that he was subject to the

jurisdiction of the United States, and that Ms. Ellis could not ethically file his proposed motion.

Despite this Court’s warning that it was inadvisable to proceed without counsel, Defendant again

claimed that this Court could not exercise jurisdiction over him. Toward the end of the hearing,

this Court indicated that Ms. Ellis’s motion would be granted.

        Shortly after the hearing, the Government filed a motion asking this Court (1) to conduct a

hearing on Defendant’s purported “oral motion to dismiss” and (2) to complete the self-

representation inquiry. ECF No. 18. The Government argues that, by presenting the rationale for

his proposed motion on the record, Defendant made an oral motion to dismiss that has not yet been

decided. Id. at PageID.51. The Government also notes that, if Defendant were to proceed pro se,

this Court would need to complete the Faretta self-representation inquiry to verify that Defendant

knowingly and intelligently waived his right to counsel. See Faretta v. California, 422 U.S. 806,

835 (1975); ECF No. 18 at PageID.52–54.

        On May 3, 2021—three days after the Government filed its Motion—this Court entered an

order granting Ms. Ellis’s motion to withdraw. ECF No. 19. Two weeks later, during a pretrial


1
  The distinction advanced by Defendant is a well-recognized feature of sovereign citizens’
rhetoric. See United States v. McQuarters, No. 11-MC-51386, 2013 WL 6095514, at *2 (E.D.
Mich. Nov. 20, 2013) (“Ms. McQuarters appears to subscribe to some variation of the ‘redemption
movement’ or the ‘sovereign citizen movement,’ bizarre, conspiracy-oriented theories that
differentiate between some fictional entity created by the government and registered as a maritime
vessel, and the actual ‘flesh and blood’ sentient being . . . .”).

                                                -2-
 Case 1:20-cr-20491-TLL-PTM ECF No. 28, PageID.79 Filed 09/03/21 Page 3 of 3




conference on May 18, 2021, Defendant expressed an interest in being represented by counsel.

Later that same day, attorney Jeffrey J. Rupp was appointed to represent him. ECF No. 21.

                                                 II.

       The Government’s Motion for a Hearing will be denied as moot for two reasons.

       First, it does not appear that any “oral motion to dismiss” remains pending or was ever

made. Defendant was asked to provide the reasoning for his proposed motion and did so. He was

then informed that his reasoning was frivolous, both on the record and in the subsequent order

granting Ms. Ellis’s motion to withdraw. To the extent any oral motion was made, it was denied

when this Court informed Defendant that his reasoning was patently frivolous—and there can be

no debate that his reasoning was patently frivolous. See United States v. Mundt, 29 F.3d 233, 237

(6th Cir. 1994) (rejecting defendant’s argument that “District Court lacked jurisdiction over him

because he [was] solely a resident of the state of Michigan and not a resident of any ‘federal zone’”

as “completely without merit and patently frivolous”); see also Baird v. Ammiyhuwd, No.

1:16CV01152, 2018 WL 3524465, at *2 (S.D. Ohio July 23, 2018) (“The notion that a person is a

‘sovereign citizen’ and not subject to the laws of the United States has uniformly been rejected by

the courts as lacking any foundation in law.”) (internal citation marks omitted).

       Second, there is no need to conduct the Faretta self-representation inquiry because

Defendant is now represented by counsel.

                                                III.

       Accordingly, it is ORDERED that the Government’s Motion for a Hearing on Defendant’s

Oral Motion to Dismiss, ECF No. 18, is DENIED AS MOOT.

       Dated: September 3, 2021                               s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge



                                                -3-
